EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Megan T. O’Gara on November 5, 2021. 
The application has been amended as follows: 

Claim 52, lines 4-5, delete “any isomers thereof, any esters thereof, any analogs or derivatives thereof,”.

Claim 58, line 3, delete “any isomers thereof, any esters thereof,”. 

Claim 62, line 2, delete “any isomers thereof, any esters thereof,”.

Claim 63, line 2, delete “any isomers thereof, any esters thereof,”.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not reasonably teach or suggest the recited combination of components while excluding all non-recited components as required by the “consisting of” transitional phrase. Regarding priority, Applicants claims are considered to be supported in the priority documents. The non-provisional priority Applications and instant specification disclose, “[e]xemplary alkyl glycosides that may be employed include octyl-, nonyl-, decyl-, undecyl-, dodecyl, tridecyl, tetradecyl, pentadecyl, octadecyl α- or β-D-maltoside, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674. The examiner can normally be reached M-F 8:30-5:00.


/ADAM C MILLIGAN/           Primary Examiner, Art Unit 1612